Judgments of the Appellate Division, insofar as they affirmed, the judgments in favor of plaintiffs against the defendant Hawver, Jr., affirmed, with costs to the plaintiffs. Judgments *644of the Appellate Division, insofar as they reversed the judgments of the Trial Term and dismissed the complaints as to the defendants Cohen and Senak Co., reversed upon the ground that there was evidence of negligence upon the part of those defendants that was proper for submission to the jury, and as to those defendants case remitted to the Appellate Division for determination of the questions of fact, pursuant to sections 602 and 606 of the Civil Practice Act, with costs to abide the event. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.